Citation Nr: 0513851	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from December 2002 and January 2003 rating actions that 
denied SMC based on housebound status.  A Notice of 
Disagreement was received in September 2003, and a Statement 
of the Case (SOC) was issued in December 2003.  A Substantive 
Appeal was received in January 2004, wherein the veteran 
requested a Board hearing in Washington, D.C. By letter of 
April 2004, the Board notified the veteran of a hearing that 
had been scheduled for him for a date in May.  The veteran 
failed to report for the hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's sole service-connected disability is post-
traumatic stress disorder (PTSD), rated as 100 percent 
disabling.

3.  The veteran does not have additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, nor is he shown to be housebound 
in fact.


CONCLUSION OF LAW

The criteria for the award of SMC based on housebound status 
are not met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.350(i) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the October 2002 RO letter, the December 2002 and 
January 2003 rating actions, the December 2003 SOC, and the 
October 2003 and April 2004 RO letters, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefit sought on appeal, the 
evidence that would substantiate his claim, and the evidence 
that had been considered in connection with his appeal.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the above-mentioned RO letters and SOC 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter documents specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
October 2002 and October 2003 RO letters specifically 
notified the veteran to furnish medical evidence that 
pertained to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, some documents meeting the VCAA's notice 
requirements were provided to the veteran in October 2002, 
prior to the December 2002 and January 2003 rating actions on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, RO letters, and SOC 
issued between 2002 and 2004 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claim on the merits 
in December 2003 on the basis of all the evidence of record, 
as reflected in the SOC.  

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining pertinent VA medical records.  While, in 
response to his request, a Board hearing scheduled was 
scheduled for the veteran in May 2004, as noted above, he 
failed to report for the hearing.

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling any VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

In a June 1999 rating action, the RO awarded a 100 percent 
rating for PTSD, the veteran's sole service-connected 
disability, effective December 13, 1995.

In October 2002, the veteran was seen in the VA outpatient 
clinic for individual therapy for his PTSD.  It was noted 
that he had significant distress associated with leaving his 
house, especially for treatment.  Reportedly, he remained in 
his house for weeks at a time, and had to force himself out 
the door.  It was noted that he avoided interaction with 
others, and that his former wife, with whom he resided 
separately, made sure that he ate.  He stated that he 
neglected his personal hygiene for many days at a time due to 
bouts of depression and intrusive memories.  The VA 
physician's assessment was that the veteran responded to 
individual therapy but still had remarkable trouble leaving 
his house and functioning around other people.  This was 
noted to have been present for many years and was documented 
throughout his record.  Group aftercare attendance was 
recommended.  

In November 2002, the October 2002 examiner submitted a 
statement in support of the veteran's claim for SMC based on 
severe housebound status due to his PTSD.  She noted service 
connection was in effect for PTSD, rated as 100 percent 
disabling, and that the traumas the veteran experienced in 
combat in Vietnam produced a severe degree of anxiety, 
depression, avoidance, hyperarousal, and re-experiencing 
phenomena.  She noted that his PTSD symptoms were 
particularly severely exacerbated between September and 
January of every year, and that he had significant 
difficulties with leaving his home all year long, remaining 
housebound 90 percent of the time.  The examiner reiterated 
and expounded upon several of the comments made in October 
2002, noting that the veteran was barely able to come out of 
his house for treatment, and had missed a significant number 
of his medical and PTSD clinical appointments because he had 
been unable to bring himself to leave his house, and that  
that he was very angry and unable to interact with people on 
a daily basis.   She indicated that he had depressive 
episodes for long stretches of time, remaining depressed for 
months at a time, unable to get out of bed, take care of his 
personal hygiene, or eat.  Further, she noted that the 
veteran had stayed in his house continuously for up to two 
months at a time, and that his former wife cooked his food 
and ensured that he ate.  The doctor cited the fact that the 
veteran did not answer or use the telephone as further 
evidence of the severity of his confinement; and noted that 
he also did not know how to utilize voice mail, had never 
worked on a computer terminal, and had been unable to work 
since 1998.  The noted diagnoses included chronic, severe 
PTSD, and the examiner assigned a General Assessment of 
Functioning (GAF) score of 42.

In December 2002, the veteran reported to a VA clinic in a 
wheelchair with his former wife; at that time, he had 
complaints of severe low back pain.  On clinical evaluation, 
he was alert and oriented in three spheres, and walked with 
crutches.  After examination in the primary care clinic, to 
include X-rays, the assessments were lower lumbar spine and 
hip degenerative joint disease with symptoms resembling 
sciatica, and lumbar strain secondary to sleeping in the 
wrong position, causing pressure locally and possibly local 
nerve root irritation on the left.  The examiner noted that 
the veteran understood instructions for use of prescribed 
medications, to maintain abstinence from alcohol, to use a 
hard bed to sleep with flexed knees and a pillow between the 
knees, to attend a prosthetic consultation for a heating pad 
and its use, to rest in bed for one week with ambulation 
tailored to his pain level, to return to the current clinic 
on regular appointment, and to reschedule a follow-up 
genitourinary clinical evaluation.   

In a November 2003 statement, the veteran's former wife 
reported that he was a recluse, staying in his house and 
bedroom for days and weeks at a time without going outside at 
all.  She indicated that she saw to it that he received daily 
meals and proper care.  She stated that he remained totally 
isolated from his friends and family.

III. Analysis

Under the applicable criteria, SMC provided under 38 U.S.C.A. 
§ 1114(s) is payable where a veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when a 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350(i).

In this case, the veteran contends that he is entitled to SMC 
based on housebound status due to PTSD, his sole service-
connected disability.  He asserts that his PTSD has 
interfered with his ability to seek psychiatric treatment on 
a regular basis.    

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMC based on housebound status are not met.  

Although the veteran's PTSD is rated 100 percent disabling, 
that is his sole service-connected disability; hence, he 
lacks additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the       100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
Thus, the Board finds that he is not entitled to SMC under 
the provisions of 38 C.F.R. § 3.350(i)(1).

The Board also finds that the veteran is not entitled to SMC 
under the provisions of 38 C.F.R. § 3.350(i)(2), as he is not 
permanently housebound by reason of his service-connected 
PTSD, i.e., he is neither institutionalized nor substantially 
confined as a direct result of PTSD to his dwelling and the 
immediate premises, with the reasonable certainty that the 
disability and resultant confinement will continue throughout 
his lifetime.

Although the veteran may experience significant distress with 
leaving his home as a symptom of his PTSD, the evidence 
establishes that he is in fact able to leave his house for 
psychiatric and other medical treatment, as shown in October 
and December 2002.  The Board finds that he is not 
permanently confined to his house by virtue of his sole 
service-connected disability, PTSD, as evidenced by his 
ability to leave it for medical evaluation and treatment for 
nonservice-connected low back and hip disabilities in 
December 2002.  Moreover, the evidence does not show 
cognitive impairment preventing him from understanding the 
December 2002 medical instructions for use of prescribed 
medications, to maintain abstinence from alcohol, to use a 
hard bed to sleep with flexed knees and a pillow between the 
knees, to attend a prosthetic consultation for a heating pad 
and its use, to rest in bed for 1 week with ambulation 
tailored to his pain level, to return to the primary care 
clinic on regular appointment, and to reschedule a follow-up 
genitourinary clinical evaluation.  On the facts, the Board 
concludes that the veteran is not housebound in fact. 

The Board also points out that, while the GAF score of 42 
assigned in November 2002 may be an important consideration 
in actually rating the veteran's psychiatric disability (see, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995)), that score does 
not support the grant of SMC based on housebound status.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  However, this score 
is not in any way responsive to the question of whether the 
veteran is substantially confined as a direct result of PTSD 
to his dwelling and the immediate premises, or whether it is 
reasonably certain that the disability and resultant 
confinement will continue throughout his lifetime.

For the foregoing reasons, the Board concludes that the 
criteria for the award of SMC based on housebound status are 
not met, the claim on appeal must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
competent evidence simply does not support the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).




ORDER

SMC based on housebound status is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


